Citation Nr: 1334343	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  13-10 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating (evaluation) in excess of 20 percent for service-connected internal derangement of the left knee, postoperative with degenerative arthritis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran, who is the appellant, had active service from February 1951 to February 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by a special expedited processing unit known as the "Tiger Team" at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

The Board notes that the Veteran's VA Form 9 is not currently included in the claims file; however, on the April 2013 Statement in lieu of VA Form 646, the representative noted that the Veteran's substantive appeal was timely received in March 2013 and the Veteran had elected no Board hearing.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal).  

Due to the Veteran's advanced age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left knee disability has been manifested by degenerative arthritis with painful limitation of motion to include reports of swelling, stiffness, and weakness, and giving way, extension limited to 15 degrees, flexion limited to 90 degrees; and a well-healed residual surgical scar.  

2.  During service, the Veteran's entire medial meniscus was removed, and the evidence currently demonstrates residual symptomatology of meniscal abnormality.  
 
CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for internal derangement of the left knee, postoperative with degenerative arthritis, have not been met or approximated throughout the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5261 (2013).

2.  Giving the benefit of the doubt to the Veteran, the criteria for a separate 10 percent disability evaluation for the left knee disability based on removal of semilunar cartilage with residual symptoms of meniscal abnormality and a positive McMurray's test have been met throughout the rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.27, 4.40, 4.45, 4.71a, DC 5259 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 
 
In a July 2010 notice letter sent prior to the initial denial of the increased rating claim, the RO advised the Veteran that he may submit evidence showing that the service-connected left knee disability had increased in severity, and described the types of information and evidence that he should submit in support of the claim.  The RO also explained what evidence VA was responsible for obtaining or would assist in obtaining on the Veteran's behalf in support of the increased rating claim.  The RO further explained how VA determines the disability rating and the effective date.  In consideration of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

Regarding VA's duty to assist in claims development, the RO afforded the Veteran a VA medical examination in connection with the claim in February 2011.  The medical examination report includes all relevant findings and medical opinions needed to evaluate fairly the appeal.  The medical examiner took a thorough history of the left knee disability from the Veteran, including history of onset, diagnosis, report of symptomatology, other limitations, and treatment.  The medical examiner had adequate facts and data regarding the history and condition of the disability.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  The medical examiner also considered the Veteran's subjective complaints as it related to current knee symptomatology and its effects on his daily life, and performed a thorough physical evaluation of the Veteran's knee.  For these reasons, the Board finds that the medical examination report is adequate for deciding the increased rating appeal.

In the April 2013 Statement in lieu of VA Form 646, the representative argued that the Veteran should be provided with another VA medical examination; however, the Board does not find that further medical examination is needed or required by the VCAA.  The representative's argument that the prior medical examination did not account for the changes that "may have" occurred since that examination, and that the disability condition had "exacerbated" since the last examination, is speculative by its very phraseology.  The representative has not described any additional symptoms or functional impairment related to the Veteran's left knee disability that were not previously considered and accounted for in the February 2011 VA medical examination and are now present.  In consideration of the foregoing, the Board finds that the representative's request for another VA medical examination is merely argument and is not based on an actual assertion of worsening condition from the Veteran or the evidence of record; therefore, further medical examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Also, post-service treatment records adequately identified as relevant to the appeal have been obtained and are associated with the record.  Additional treatment records found in the Veteran's Virtual VA folder were considered by the RO in the first instance.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review. 


Disability Evaluation Legal Criteria

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  The Board has thoroughly reviewed all the evidence in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability Rating Analysis

For the entire rating period under appeal, the Veteran's left knee disability, diagnosed as postoperative internal derangement of the left knee with degenerative arthritis, has been rated at 20 percent based on limitation of extension.  In consideration thereof, the Board finds that the left knee disability is appropriately rated under 38 C.F.R. § 4.71a, DC 5003-5261, for degenerative arthritis with limitation of left knee extension.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); 38 C.F.R. § 4.27.  

Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a. 

DC 5261 provides for assignment of a 20 percent rating for extension limited to 15 degrees, a 30 percent rating for extension limited to 20 degrees, a 40 percent rating for extension limited to 30 degrees, and a 50 percent rating for extension limited to 45 degrees.  38 C.F.R. § 4.71a.  

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2013). 

After review of the lay and medical evidence of record relevant to the rating period, the Board finds that the weight of the evidence is against finding that a disability rating in excess of 20 percent for the left knee disability is warranted for any period under DC 5261.  In order for the Veteran to receive a higher disability rating under DC 5261 (limitation of leg extension), the evidence must show that the service-connected left knee disability is manifested by extension limited to 20 degrees or greater.  In this case, the evidence shows that the Veteran's extension was limited to no more than 15 degrees, even after consideration of Deluca factors.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  For example, at the August 2010 private medical evaluation, left knee extension was limited to 15 degrees with end range pain.  At the February 2011 VA medical examination, the Veteran's left knee extension was limited to 10 degrees, with pain but without additional limitation after repetitive-use testing.  Review of the Veteran's treatment records relevant to the rating period does not show that the left knee extension has been limited to 20 degrees or greater.  Thus, in consideration of the foregoing, the Board finds that the limitation of left knee extension is contemplated in the current 20 percent disability rating, and does not approximate the degree required for a higher evaluation under DC 5261 for the rating period.  

The Board will next consider whether the criteria for a separate rating under DC 5260 for limitation of leg flexion have been met.  Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04.  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  However, because the evidence in this case does not demonstrate compensable limitation of flexion under the schedular criteria, as will be explained below, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case.
  
DC 5260 provides for a 0 percent rating when there is flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent evaluation is warranted for flexion limited to 30 degrees.  38 C.F.R. § 4.71a. 

After review of the lay and medical evidence in this case, the Board finds that it does not support the assignment of a separate rating under DC 5260 for limitation of leg flexion for the rating period.  In order for the Veteran to receive a compensable (i.e., 10 percent) evaluation under DC 5260 (limitation of leg flexion), the evidence must show that the service-connected left knee disability is manifested by flexion limited to 45 degrees or less; however, the evidence does not depict such a disability picture.  In this case, the evidence shows that the Veteran was able to flex to 90 degrees for the entire rating period, even after consideration of Deluca factors.  For example, at the February 2011 VA medical examination, the Veteran was able to flex the knee to 90 degrees, with pain but without additional limitations after repetitive-use testing.  Also, at the August 2010 private medical evaluation, the Veteran demonstrated left knee flexion to 90 degrees, with end-range pain.  The Veteran's treatment records relevant to the rating period do not show that left knee flexion has been limited to a compensable degree; therefore, a separate compensable evaluation under DC 5260 for limitation of flexion is not warranted. 

In determining the range of motion, the Board has considered the Veteran's complaints of pain, stiffness, swelling, weakness, decreased speed of joint motion, and giving way associated with the left knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of the knee disability, and there is no indication that the Veteran's report of such symptomatology is not credible.  However, neither the objective medical findings nor the lay statements show that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's knee being limited in flexion or extension to the extent required for an increased or separate rating based on limitation of motion under either DC 5261 or DC 5260.  DeLuca, 8 Vet. App. at 206-07 (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  These factors are contemplated in the current 20 percent rating for the left knee disability for the entire rating period. 

The Board further recognizes that a separate rating may be assigned for instability of the knee under 38 C.F.R. § 4.71a, DC 5257 if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261, or (2) if the veteran is in receipt of a 10 percent rating on the basis of X-ray evidence of arthritis and evidence of painful motion.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. § 4.59.  In this case, the Veteran has degenerative arthritis and is in receipt of a 20 percent disability rating based on limitation of knee extension under DC 5003-5261.  

Diagnostic Code 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.  

After review of the lay and medical evidence, the Board finds that the evidence weighs against finding instability of the left knee during the rating period.  At the February 2011 VA medical examination, the Veteran denied having instability of the knee and objectively demonstrated a stable knee at that time.  Also, despite the Veteran's report of left knee instability when seeking medical treatment in August 2010, he objectively demonstrated a stable knee at that time.  Thus, the Veteran has provided inconsistent statements regarding whether he has instability of the left knee (i.e., reporting instability at the August 2010 private medical evaluation and denying instability at the February 2011 VA medical examination) during the rating period, and the objective medical evidence has shown a stable left knee.  Because the Veteran's assertion of left knee instability is not supported by the clinical findings, which were based on objective testing of the left knee, and contradicts the February 2011 denial of instability, the Board does not find the report of left knee instability to be credible; consequently, it is of no probative value.  

The Board has considered the representative's assertion, in the August 2013 Appellant's Brief, that a separate compensable rating is warranted under DC 5257 based on "functional instability" due to the Veteran's subjective complaints of giving way of the left knee; however, the Board notes that "giving way" is a different symptom than instability and more closely resembles weakness in the knee than instability.  The Veteran is in receipt of the current 20 percent disability rating based on limitation of extension involving the left knee, which includes consideration of Deluca factors such as weakness and giving way.  Evaluation of the same manifestation (i.e., giving way) under different diagnoses (or diagnostic codes) is to be avoided.  38 C.F.R. § 4.14 (2013).  Also, as explained above, the objective medical findings of a stable left knee together with the February 2011 denial of instability by the Veteran outweigh the representative's assertion of "functional instability" associated with the left knee; therefore, a separate rating based on instability of the left knee under DC 5257 is not warranted for the rating period.     

The Board will next consider whether the criteria for a higher or separate rating under DC 5259 for removal of symptomatic semilunar cartilage or 5258 for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint have been met.  In this regard, the Board has considered the representative's argument, in the August 2013 Appellant's Brief, that a separate compensable rating should be assigned for cartilage damage (i.e., meniscal tear and positive McMurray's sign).  

Under DC 5259, a 10 percent rating is warranted for removal of symptomatic semilunar cartilage.  A 10 percent rating is the only (and maximum) disability rating available under the diagnostic code.  38 C.F.R. § 4.71a. 

Under DC 5258, a 20 percent rating is assigned when there is evidence of semilunar dislocated cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only (and maximum) disability rating available under the diagnostic code.  38 C.F.R. § 4.71a.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on whether a separate 10 percent rating is warranted under DC 5259.  The Board notes that, in July 1952 (i.e., during service), the Veteran had semilunar cartilage removed.  Indeed, service treatment records show that the entire mental meniscus was excised after a bucket handle tear of the medial meniscus was found.  The Board notes that the Veteran currently demonstrates residual symptoms associated with removal of the semilunar cartilage.  Specifically, at the February 2011 VA medical examination, the Veteran demonstrated a positive McMurray's test and showed evidence of a meniscal abnormality.    The evidence of meniscal abnormality with a positive McMurray's test is not shown to be related to the diagnosis of degenerative arthritis, and are not symptoms contemplated under either DC 5003 or 5261.  Resolving reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating under DC 5259 for residual symptoms associated with removal of semilunar cartilage is warranted.   

The Veteran's complaint of left knee pain and painful motion have been attributed to the diagnosis of left knee arthritis (see February 2011 VA medical examination report, page 5); therefore, these symptoms may not be considered on the question of separate rating based on symptoms of meniscus removal.  A separate rating based on meniscus removal would not constitute pyramiding based on the facts presented in this case.  VAOPGCPREC 23-97 (noting that separate ratings under 5259 and 5003 must be considered); 38 C.F.R. § 4.14.    

The Board finds, however, that the manifestations of the Veteran's left knee disability do not more closely approximate the schedular criteria for a higher disability rating during the rating period under DC 5258.  The Board notes that, under DC 5258, a 20 percent disability rating is prescribed for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  A 20 percent rating is the maximum available under the diagnostic code; therefore, a disability rating higher than the current 20 percent for degenerative arthritis with left knee limitation of extension is not possible under DC 5258.  

Generally, because symptoms such as locking, pain, and effusion are factors contemplated when evaluating the Veteran's range of motion and any additional limitation after repetitive use, and the 20 percent disability rating under DC 5261 for arthritis with limitation of left knee extension considers such symptomatology and the functional impairment related thereto, the assignment of a separate rating under DC 5258, in addition to the rating based on arthritis and limitation of motion (DC 5261), would constitute prohibited pyramiding by recognizing overlapping symptoms, including pain, and impairment of motion (locking), and rating these same symptoms or impairments under different diagnostic codes.  38 C.F.R. § 4.14.  

Also, in this particular case, the February 2011 VA medical examination report noted that the Veteran's left knee is not manifested by frequent episodes of locking.  The Veteran denied having locking episodes at the February 2011 VA medical examination, and no locking was noted during physical examination of the knee.  The Veteran told the August 2010 private medical provider that he had had locking episodes "in the past" and did not report having current locking involving the left knee.  Additionally, at the February 2011 VA medical examination, the Veteran specifically denied having effusion of the left knee, and did not objectively demonstrate effusion of the left knee.  The Veteran's pain, which was a factor considered in evaluating the limitation of motion caused by the left knee disability, is already contemplated in the 20 percent disability rating under DC 5003-5261.  For these reasons, an increased rating under DC 5258 is not possible. 

Furthermore, no other diagnostic codes pertaining to the knee provide a basis to assign a higher or separate schedular evaluation for the Veteran's knee disability for the rating period.  There is no evidence of left knee ankylosis or impairment of the tibia and fibula so as to warrant a higher rating under DC 5256 or DC 5262.  Also, the Veteran is not shown to have genu recurvatum, and the maximum disability rating under DC 5263 is 10 percent; therefore, a separate or higher rating under DC 5263 for genu recurvatum is not warranted under for the entire rating period.  Moreover, because the Veteran's left knee surgical scar has been described as well-healed, and no compensable residuals are shown during the rating period, a separate compensable rating for the Veteran's residual knee scar is not warranted.     

Extraschedular Consideration

The Board has further considered whether the increased rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).  The schedular criteria for rating disabilities of the knee reasonably describe all symptoms and functional impairment associated with the Veteran's left knee disability.  The Veteran's left knee disability has been manifested by degenerative arthritis with painful limitation of motion to include reports of swelling, stiffness, giving way, and weakness; extension limited to 15 degrees; flexion limited to 90 degrees (i.e., to a noncompensable degree); and meniscal abnormality with positive McMurray's test.  The 20 percent schedular rating under DC 5003-5261 specifically contemplates painful arthritis with limited extension to 15 degrees, including such considerations as pain, weakness, stiffness, and giving way.  The schedular rating criteria specifically provide ratings for limitation of motion due to painful arthritis (Diagnostic Codes 5003, 38 C.F.R. 
§ 4.59), and contemplate ratings based on limitation of motion (Diagnostic Codes 5256, 5260, 5261), including motion limited by factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).  The 20 percent rating is based on limited extension to 15 degrees and considers functional impairment such as decreased mobility, to include Deluca factors.  Regarding the Veteran's meniscal impairment, it has been productive of separate and distinct symptoms of meniscal abnormality and positive McMurray's test so as to allow assignment of a separate 10 rating under DC 5259 pertaining to residual symptoms following removal of semilunar cartilage, as discussed above.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the Veteran's left knee symptoms and related functional impairment, to include reported inability to stand more than a few minutes or walk more than a few yards, are fully contemplated in the current 20 percent schedular rating and separate 10 percent rating; therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected left knee disabilities, no extraschedular referral is warranted in this case.  

The Board has further found that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been reasonably raised by the Veteran or the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the February 2011 VA medical examination, the Veteran reported that he retired in 1989 based on his age and/or duration of work, and the VA medical examiner noted that the resulting work problem due to the left knee disability was that the Veteran was assigned different duties; therefore, the Veteran has not alleged, and the record does not suggest, that the Veteran is rendered unemployable due to the service-connected left knee disability to reasonable raise a TDIU claim.        


ORDER

A disability rating in excess of 20 percent for internal derangement of the left knee, postoperative with degenerative arthritis, is denied.  

A separate disability rating of 10 percent for removal of semilunar cartilage with residual symptoms of meniscal abnormality and positive McMurray's test is granted.  


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


